            Case 4:18-cv-04402 Document 1-1 Filed on 11/19/18 in TXSD Page 1 of 1

                                  IPP International U.G. Declaration Exhibit A
                                    File Hashes for IP Address 73.183.156.99

ISP: Comcast Cable
Physical Location: Houston, TX



Hit Date UTC           File Hash                                          Title
09/02/2018 04:16:01    82891A385FF32F3569856CE193914F0E3C4925D1           Teach Me About Sex

08/06/2018 00:36:11    AAC8B3DE00CA39B816E66C843304FCD30B02945B           Young 18 Year Old Couple in Hot Summer
                                                                          Sex

05/28/2018 22:07:28    1A9D4E8C411AFD56DEA2EDF8D436529088D11C22 Purely Perfect Pink

05/24/2018 00:56:26    6328B208498C109D6EFC9A77581474694711F92B           Afternoon Rendezvous

02/09/2018 03:51:35    E29D753F860FE87DDE8DBB0E09FAEDF14208095D           Deeper and Deeper


Total Statutory Claims Against Defendant: 5




                                                  EXHIBIT A
STX221
